Citation Nr: 1025143	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-38 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability 
(back disability).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for multiple 
disabilities.  In his VA Form 9 filing received in November 2005, 
the Veteran limited his appeal to the claims listed on the title 
page.

In a written statement received in September 2009, the Veteran 
withdrew his request for a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board regrets any delay in adjudicating these claims, but 
finds that further development is necessary prior to final 
appellate review.

The Veteran seeks service connection for hearing loss and 
tinnitus.  To date, the Veteran has failed to submit audiometric 
results to confirm the existence of a current hearing loss 
disability per VA standards.  See 38 C.F.R. § 3.385.  Notably, an 
organic disease of the nervous system, such as sensorineural 
hearing loss, is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  See also Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.

In a statement received in October 2004, the Veteran alleged 
treatment and diagnosis of moderate hearing loss and tinnitus in 
November 1945 at the House Ear Clinic in Los Angeles, California.  
The Veteran has not responded to the RO's request to either 
submit these records directly, or return the proper authorization 
form to the RO for VA assistance in obtaining these records on 
his behalf.

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that the duty to assist is not a one-way street, 
and that a claimant has a duty to provide the necessary 
assistance and information for obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the Veteran's allegations of treatment for hearing 
loss and tinnitus within the first postservice year, the Board 
will remand this claim in order to assist the Veteran in 
developing these claims.  The Veteran is also shown to have 
undergone lumbar spine surgery in December 1962, according to a 
physician statement submitted by the Veteran dated February 1967.  
As additional records of this treatment may also be available, 
the Board will also remand this claim to assist the Veteran in 
obtaining potentially relevant records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Assist the Veteran in obtaining all 
treatment records from the House Ear Clinic 
in Los Angeles, California since November 
1945, and Dr. J.C.W. since approximately 
1967.  The Veteran should be requested to 
clarify which medical facility performed his 
lumbar spine surgery in December 1962, and 
the RO should assist the Veteran in obtaining 
records from this identified medical 
facility.

2.  Thereafter, conduct any additional 
development deemed appropriate based upon any 
additional evidence and/or information 
received.

3.  After all development has been completed, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, furnish the 
Veteran and his representative a supplemental 
statement of the case and the appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

